EXHIBIT 10 (a)

COMPUTER TASK GROUP, INCORPORATED

NON-COMPETITION AGREEMENT

THIS AGREEMENT is made as of March 1, 1984, by and between Computer Task Group,
Incorporated, a New York corporation with its principal office and place of
business at 800 Delaware Avenue, Buffalo, New York (“CTG”), and Randolph A.
Marks, an individual residing at 90 Soldiers Place, Buffalo, New York (“Marks”).

INTRODUCTORY STATEMENT

Marks is a co-founder of CTG. Since June 1979, Marks has been Chairman of the
Board and Chief Executive Officer and, prior to that time, he was Chairman of
the Board and President of CTG, from the time of its organization in 1966. Marks
has been largely responsible for CTG’s growth and financial achievements and its
current status as one of the leading suppliers of professional computer and
related services in the United States.

Marks is currently the beneficial owner of approximately 8% of CTG’s outstanding
common shares. He is a Director of CTG and is expected to continue in that
capacity.

Marks possesses in-depth knowledge of CTG’s business, trade secrets, operations
and financial condition, forecasts of its operations, its marketing and business
strategies and plans and other confidential/proprietary information, including
but not limited to, client lists, confidential customer information as furnished
to CTG by its clients, management/technical staff lists and related managerial
and operational specifications and controls, operating policies and procedures,
financial information and annual and long-range plans (collectively the
“Confidential Information”).

Marks has demonstrated the ability to start and operate a computer services
business successfully. Marks has considerable personal financial resources and
is fully familiar with sources and means of financing of start-up companies.

Marks has advised CTG that he plans to resign from his position as Chairman of
the Board and Chief Executive officer. Taking into consideration the above
factors, CTG desires to restrict Marks from certain competitive activities, and
Marks is agreeable to such restrictions.

NOW THEREFORE, it is agreed:

1. NON-COMPETITION. Marks will not, at any time subsequent to his resignation
from full-time employment from CTG and until the time he reaches 60 years of
age, unless directed or approved writing by the Board of Directors of CTG,
directly or indirectly, as principal, agent, employee or otherwise, either alone
or in association with any other person, firm or corporation, in any place
within the United States of America:

(a) Engage in activities or businesses which are substantially in competition
with CTG (“Competitive Activities”), including but not limited to:

(i) Selling goods or services of the type sold by CTG; except that if any goods
or services were not sold by CTG during the term of Marks’ employment with CTG
or the term of the contemporaneous Consulting Agreement between CTG and Marks
(the “Consulting Agreement”) and are not sold by CTG at the time first sold by
Marks (collectively “Permitted Goods or Services”), he may sell any Permitted
Goods or Services notwithstanding anything contained in this Agreement.

(ii) Soliciting any customer or prospective customer of CTG to purchase any
goods or services sold by CTG, other than Permitted Goods or Services, from
anyone other than CTG.

(iii) Assisting any person, firm or organization in any way to do, or attempt to
do ANYTHING prohibited by (a)(i) or (a)(ii) above.

 

77



--------------------------------------------------------------------------------

(b) Perform any action, activity or course of conduct which is substantially
detrimental to CTG’s business (other than the sale of Permitted Goods or
Services) or business reputation (“Detrimental Activities”), including but not
limited to:

(i) Soliciting, recruiting or hiring any of CTG’s employees or persons who have
worked for CTG.

(ii) Soliciting or encouraging any employee of CTG to leave the employment of
CTG.

(iii) Disclosing or furnishing to any one any of CTG’s Confidential Information.

(iv) Using any Confidential Information for his own benefit or for the benefit
of any other person, firm or corporation.

(v) Engaging in fraud, embezzlement or dishonest activities related to CTG.

(c) Become an employee, agent, officer, director, consultant, or shareholder of
greater than 5% ownership, of any firm, company or organization engaged in
Competitive Activities or Detrimental Activities.

2. TERM. The term of this Agreement shall commence upon termination by Marks of
his full-time employment with CTG and shall continue until the earliest to occur
of Marks’ death or October 27, 1995, Marks’ 60th birthday.

3. CTG REMEDIES.

(a) Marks acknowledges that a remedy at law for any breach by him of any
provision of Section I hereof shall be inadequate and that CTG, in addition to
any other relief to which it may be entitled, shall have the remedies of a
restraining order, injunction, or other equitable relief to enforce the
provision of Section 1. Moreover, in the event of Marks’ breach or attempted
breach of the provisions of this Agreement, and not to the exclusion of other
remedies available to CTG and without CTG being deemed to have made an election
of remedies, the payments or other benefits due Marks hereunder shall cease and
terminate immediately.

(b) In view of the nature of the business in which CTG is engaged, Marks’
knowledge of CTG’s business and the related matters set forth under the
Introductory Statement, CTG and Marks are of the belief that Section 1 of this
Agreement imposes reasonable restrictions on competition by Marks. If any
provision of Section 1 shall for any reason be finally adjudged in any judicial
proceeding to be unreasonable or excessively broad as to time, duration,
geographical scope, activity or subject, such provision shall be enforced by
limiting and reducing it to the extent adjudged in such proceeding. If any
provision of Section 1 shall, notwithstanding the preceding sentence, be held
illegal or unenforceable, such illegality or unenforceability shall not affect
any other provision of Section 1, but Section 1 shall be construed and enforced
as if such illegal or unenforceable provision had never been contained therein.

4. CONSIDERATION. As consideration for Marks entering into and complying with
this Agreement, CTG shall provide the following:

(a) An annual sum of ninety-thousand dollars ($90,000.00), payable in bi-weekly
installments commencing the CTG pay period immediately following the one after
which this Agreement comes into effect.

(b) Medical benefits comparable to those provided corporate officers of CTG.

(c) A life insurance policy with a face value of $300,000.00, to remain in force
until Marks’ death, with the beneficiary to be named by Marks.

5. PAYMENTS UPON DEATH. If Marks shall die during the term of this Agreement,
CTG shall pay to Marks’ legal representatives, by the end of the month in which
he dies, an amount equal to Marks’ then annual consideration hereunder which has
accrued but not been paid as of the date of death, and no further payment shall
be made under this Agreement.

6. NOTICES. All notices, deliveries and other communications given pursuant to
this Agreement shall be deemed to have been properly given, if mailed by
certified mail, addressed to the appropriate party, at the following address:

 

  To: Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attn: Corporate Secretary

 

78



--------------------------------------------------------------------------------

  To: Randolph A. Marks

90 Soldiers Place

Buffalo, New York 14222

Either party may from time to time designate by written notice a change of
address.

7. ASSIGNMENT. This Agreement cannot be assigned by either party, except that
CTG may assign this Agreement in connection with a merger, acquisition, or sale
of substantially all of its assets, whereby greater than 50% of the ownership
passes to another party, provided such party first makes a written agreement
with Marks either

(a) assuming CTG’s obligations to Marks under this Agreement or

(b) making other provision for Marks as are satisfactory to Marks and approved
by him, in writing, in lieu of assuming CTG’s obligations to him under this
Agreement.

In the event such party does not make either of such written agreements, then
CTG shall be obligated to pay to marks prior to the completion of such merger,
acquisition or sale, an amount equal to the then present value of all remaining
payments due under this Agreement. In computing such value, the discount factor
shall he equal Co the yield of U.S. Treasury obligations (Treasury Bills, Notes
or Bonds) having a maturity as nearly equal as possible to the then remaining
term of this Agreement.

8. MISCELLANEOUS. Marks and CTG agree that this Agreement and all understandings
contained herein supercede any other non-soliciation and non-disclosure
agreement or any other non-competition agreement between Marks and CTG, whether
in writing or orally made. This Agreement may not be amended or modified orally,
and no provision hereof may be waived, except in writing signed by the parties
hereto. CTG and Marks agree that this Agreement in no way constitutes an
agreement by CTG to employ Marks nor an agreement by Marks to remain in the
employment of CTG. This Agreement, subject to the provisions of Section 7, shall
be binding upon and inure to the benefit of the personal representatives and
successors in interest of Marks and any successors in interest of CTG. This
Agreement shall be governed by the laws of the State of New York (excluding the
law of the State of New York with regard to conflicts of law) as to all matters,
including but not limited to matters of validity, construction, effect and
performance. In any action relating to this Agreement, Marks hereby consents to
the personal jurisdiction of any court of record of the State of New York or the
United States located in Buffalo, New York, and Marks hereby waives all
objections to the laying of venue of such action in any such court.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

COMPUTER TASK GROUP, INCORPORATED

By

William P. Adamucci,

Vice President

Randolph A. Marks

 

79